
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.02.3


AMENDED AND RESTATED
ADELPHIA COMMUNICATIONS CORPORATION
EXECUTIVE VICE PRESIDENT CONTINUITY PROGRAM


1.APPLICABILITY

        The Amended and Restated Adelphia Communications Corporation Executive
Vice President Continuity Program (the "Program") applies to those Executive
Vice Presidents of Adelphia Communications Corporation, a Delaware corporation
(the "Company") and those of its affiliates that are debtors and debtors in
possession under chapter 11 of title 11 of the United States Code whose cases
(collectively, the "Chapter 11 Case") are jointly administered under case number
02-41729 (REG) (each, a "Debtor", and collectively, the "Debtors" or
"Adelphia"), and who are selected to participate in accordance with Section 3 of
this Program.

2.PURPOSE AND EFFECTIVE DATE

        (a)   The purpose of this Program is to encourage "Participants" (as
defined in Section 3) to continue their employment with the Debtors during the
period of the Chapter 11 Case by establishing a program governing the
circumstances under which a Participant will be eligible to receive a stay bonus
(the "Bonus", and collectively, the "Bonuses") in connection with the
Participant's continued employment through the closing date of a Change in
Control.

        (b)   The Program is adopted and effective as of April 20, 2005 (the
"Effective Date") in accordance with an order issued by the United States
Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court").
This Program is amended and restated effective on the date that a Change in
Control occurs.

3.ELIGIBILITY AND AMOUNT OF BONUSES

        Those employees of the Debtors who have received written notice from the
"Program Administrator" (as defined below) that they have been selected for
coverage under the Program shall be eligible to participate in the Program (each
a "Participant"). Such notice shall set forth the amount of each Participant's
Bonus and shall be distributed as soon as practicable following the Effective
Date. The date of such notice shall be referred to as the "Participation Date."

4.PAYMENT OF BONUS

        Subject to Section 5 below, unless otherwise agreed between the Company
and a Participant, the Bonuses shall be payable in one lump sum payment on the
date on which a Change in Control occurs; provided, the Participant is employed
by a Debtor on or immediately prior to the date on which such Change in Control
occurs.

5.TERMINATION OF EMPLOYMENT

        (a)   Notwithstanding anything contained herein to the contrary, in the
event a Participant's employment is terminated at any time from the
Participation Date through the date on or immediately prior to the date on which
a Change in Control occurs, as a result of death, "Disability" (as defined in
the Company's long term disability insurance plan), or by a Debtor without
"Cause" (as defined below), such Participant (or his/her beneficiary in the
event of death) shall be entitled to receive his/her Bonus if the Chief
Executive Officer of the Company ("CEO"), in his sole discretion, determines
that such Participant is entitled to receive such amounts, such amount payable
on the date on which such Change in Control occurs.

        (b)   In the event a Participant voluntarily terminates employment with
a Debtor, or his/her employment is terminated for any reason other than the
reasons set forth in Section 5(a) above, prior to the date on which a Change in
Control occurs, such Participant shall be ineligible to receive his/her Bonus or
any other benefit under this Program.

--------------------------------------------------------------------------------






        (c)   Notwithstanding anything contained herein to the contrary, a
Participant may be required to execute an agreement releasing any and all claims
the Participant may have against, among others, the Debtors or their current or
former shareholders, officers, employees or directors, each of the foregoing in
their capacity as such, (the "Release") and any applicable revocation period set
forth in the Release must have expired, before he/she will receive payment of
his/her Bonus.

        (d)   Notwithstanding anything contained herein to the contrary, the
obligation of the Debtors to a Participant to make any payments under this
Program shall cease and the Participant agrees to pay to the Debtors, upon
written demand of the Company, in a single cash, lump sum, the net after-tax
amounts received under this Program, if the Participant breaches any restrictive
covenant that he/she is bound to pursuant to any agreement with one or more of
the Debtors, or an employee benefit plan of one or more of the Debtors.

6.DEFINITIONS. For purposes of this Program, the following definitions shall
apply:

        (a)   "Bankruptcy Plan" shall mean the plan or plans of reorganization
involving the Company in connection with its Chapter 11 Case.

        (b)   "Board" shall mean the board of directors of the Company.

        (c)   "Cause" shall have the meaning set forth in any employment
agreement a Participant has entered into with a Debtor; provided, however, that
if a Participant is not party to such an employment agreement, "Cause" shall
mean: (i) a Participant's refusal or repeated failure to perform the duties
assigned to him or her; (ii) any act by the Participant that has the effect of
injuring the reputation or business of the Debtor for which the Participant is
employed; (iii) the conviction by the employee of a felony; (iv) any violation
by the Participant of the rules, regulations or policies of the Debtor for which
the Participant is employed; (v) theft by the Participant; or (vi) commission by
the Participant of an act of gross misconduct, fraud or embezzlement.

        (d)   "Change in Control" shall mean the occurrence of any of the
following events pursuant to the terms of a definitive written agreement with
one or more of the Debtors:

        (i)    Consummation of an acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act") (a "Person")) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then-outstanding shares of common stock of the
Company issued pursuant to the Bankruptcy Plan (the "Outstanding Company Common
Stock") or (B) the combined voting power of the then-outstanding voting
securities of the Company issued pursuant to the Bankruptcy Plan entitled to
vote generally in the election of directors (the "Outstanding Company Voting
Securities"); or

        (ii)   Consummation of a merger, consolidation or similar corporate
transaction involving the Company or all or substantially all of its
subsidiaries or a sale or other disposition of all or substantially all of the
consolidated assets of the Company.

7.GENERAL PROVISIONS

        (a)   Payments under this Program shall not constitute wages and shall
be paid by one or more of the Debtors from the general assets of the Debtors;
provided that no director, officer, agent or employee of the Debtors shall be
personally liable in the event the Debtors are unable to make any payments under
this Program due to a lack of, or inability to access, funding or financing,
legal prohibition (including statutory or judicial limitations) or failure to
obtain any required consent. Notwithstanding anything in this Program to the
contrary, any payments to be made hereunder shall only be made as and to the
extent the Debtors have adequate funding therefor.

2

--------------------------------------------------------------------------------



        (b)   Payments under this Program are subject to Federal, state and
local income tax withholding and all other applicable Federal, state and local
taxes. The Debtors shall withhold, or cause to be withheld, from any payments
made hereunder all applicable Federal, state and local withholding taxes and may
require the employee to file any certificate or other form in connection
therewith.

        (c)   Nothing contained herein shall give any Participant the right to
be retained in the employment of any Debtor, or any successor, or affect the
right of the Debtors to dismiss any Participant at will.

        (d)   This Program is not a term or condition of any individual's
employment and no Participant shall have any legal right to payments hereunder
except to the extent all conditions relating to the receipt of such payments
have been satisfied in accordance with the terms of this Program as set forth
herein.

        (e)   Nothing contained herein shall give any Participant any right to
any employee benefit upon termination of employment with any Debtor, except as
specifically provided herein, required by law or provided by the terms of
another employee benefit plan document relating to the treatment of former
employees generally.

        (f)    No person having a benefit under this Program may assign,
transfer or in any other way alienate the benefit, nor shall any benefit under
this Program be subject to garnishment, attachment, execution or levy of any
kind.

        (g)   Except as determined by the Plan Administrator in its sole
discretion and except with respect to benefits provided under the Adelphia
Communications Corporation Sale Bonus Program, effective as of September 21,
2004, receipt of all benefits under this Program by any Participant shall be
(i) in lieu of all other retention payments of any kind whatsoever due to such
Participant under any other plan or agreement of one or more of the Debtors,
including, without limitation, any benefits payable under any employment
agreement between one or more of the Debtors and the Participant that are
specifically identified as a retention or stay bonus, and (ii) deemed a waiver
of a Participant's rights with respect to any and all such payments.

8.ADMINISTRATION


        (a)   The Program shall be administered by the CEO. In the event the
CEO's employment with the Company terminates, the Compensation Committee of the
Board (or its designee) shall administer the Program. The term "Program
Administrator" shall refer to the CEO, except as described in the preceding
sentence, in which case the "Program Administrator" shall refer to the
Compensation Committee of the Board or its designee (the "Compensation
Committee"). For purposes hereof, the CEO, subject to review and approval by the
Compensation Committee, is authorized to establish the Bonus amounts each
Participant will have the opportunity to earn hereunder, subject to any
aggregate amounts available under the Program, as approved by the Bankruptcy
Court. The CEO may designate the employees to be covered under the Program upon,
and following, the Effective Date. In the event a Participant's employment has
terminated, the CEO may add or substitute Participants to the Program or
reallocate the amount of the Bonus forfeited by a Participant whose employment
has terminated.

        (b)   There is no requirement that the amount of any award for any
eligible employee be uniform as to particular individuals.

        (c)   Subject to the express provisions of this Program, the Program
Administrator shall have sole authority to interpret the Program (including any
vague or ambiguous provisions) and to make all other determinations deemed
necessary or advisable for the administration of the Program. In addition, the
determination of whether any conduct, action or failure to act on the part of
any Participant constitutes

3

--------------------------------------------------------------------------------




Cause, shall be made by the Program Administrator in its sole discretion. All
determinations and interpretations of the Program Administrator shall be final,
binding and conclusive as to all persons.

        (d)   Neither the Program Administrator nor any employee, officer,
agent, or director of any of the Debtors shall be personally liable by reason of
any action taken with respect to the Program for any mistake of judgment made in
good faith, and one or more of the Debtors shall indemnify and hold harmless
each employee, officer or director of the Debtors, including the Program
Administrator, to whom any duty or power relating to the administration or
interpretation of the Program may be allocated or delegated, against any
reasonable cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Board) arising out of
any act or omission to act in connection with the Program unless arising out of
such person's own fraud, bad faith or gross negligence.

9.APPLICABLE LAW


        This Program and all action taken under it shall be governed as to
validity, construction, interpretation and administration by the laws of the
State of Colorado and applicable Federal law.

10.AMENDMENT OR TERMINATION

        The Board may amend, suspend or terminate the Program or any portion
thereof at any time; provided, however, that unless the written consent of a
Participant is obtained, no such amendment or termination shall materially and
adversely affect the rights of such Participant. During the pendency of the
Chapter 11 Case, no amendment or modification of the Program that materially
increases the cost of the Program to the Debtors shall be adopted without formal
authorization from the Board and thereafter, the Bankruptcy Court, upon notice.

        IN WITNESS WHEREOF, the Company has caused the Program (as amended) to
be implemented following Bankruptcy Court approval.


 
 
ADELPHIA COMMUNICATIONS CORPORATION
 
 
By:
 
/s/  DAVID BRUNICK      

--------------------------------------------------------------------------------

    Name:   David Brunick     Title:   SVP—Human Resources
 
 
Date:
 
11-14-05

--------------------------------------------------------------------------------

(approving the Amended and Restated Program, originally adopted and effective as
of April 20, 2005, in accordance with an order issued by the Bankruptcy Court,
as amended effective on the date that a Change in Control occurs).

4

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED ADELPHIA COMMUNICATIONS CORPORATION EXECUTIVE VICE
PRESIDENT CONTINUITY PROGRAM
